Fead, J.
This is a companion case to Pittelkow Heating & Engineering Co. v. Detroit Estates Corporation, ante, 116, and Hall v. Detroit Estates Corporation, ante, 121, in which the essential facts are stated. The relief here sought by plaintiff is, in general, the setting aside of the present situation and the reinstatement of the former condition, including revival of the original trust mortgage, that the Sisman stockholders be declared bondholders, and defendants be required to pay the money and do the acts necessary to reproduce the situation contemplated and represented at the time plaintiff became a bondholder. The bill recites the call of his bonds, and, as he is thereby offered all the relief to which he is entitled, and the relief is in accordance with his contract on purchasing the bonds, he has not alleged a cause for further remedy.
Decree dismissing bill is affirmed, with costs.
Wiest, Clark, McDonald, Potter, Sharpe, and North, JJ., concurred. Butzel, C. J., did not sit.